876 So.2d 718 (2004)
Anthony LONG, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-2833.
District Court of Appeal of Florida, Fifth District.
July 2, 2004.
Anthony Long, Monticello, Pro Se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Angela D. McCravy, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Anthony Long appeals an order of restitution rendered by the trial court. It appears from the record that Mr. Long was not represented by counsel at the hearing. Restitution is part of sentencing. A criminal defendant is entitled have counsel representing him or her at sentencing, including that part of sentencing during which restitution is imposed. See Moore v. State, 868 So.2d 683 (Fla. 5th DCA 2004); Moment v. State, 645 So.2d 502 (Fla. 4th DCA 1994). Accordingly, the order must be reversed.
*719 Mr. Long also argues that the trial court lacked jurisdiction to impose the requirement of restitution against him. Given the procedural history of this case, however, we conclude that the trial court had, and upon remand will still have the jurisdiction to impose restitution.
REVERSED AND REMANDED.
SHARP, W., PALMER and MONACO, JJ., concur.